Citation Nr: 1135898	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  02-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Sandra B. Wick Mulvany, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to May 1969.  He also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2003, the Veteran appeared at a hearing before a Decision Review Officer.  In November 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In a decision in February 2006, the Board denied the claim of service connection for a psychiatric disorder and the claim for a total disability rating.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the parties filed a Joint Motion for Remand, and in an Order dated in December 2007 the Court granted the parties' Motion; vacated the Board's decision; and remanded the claims for compliance with instructions in the Joint Motion.

In July 2008, in compliance with the Court's Order, the Board remanded the claims. As the requested development has been completed, no further action is required to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision dated in February 2009, the RO granted service connection for a psychiatric disorder and assigned a rating of 30 percent effective May 15, 2001.  As service connection for a psychiatric disorder has been granted, the claim is no longer on appeal.  In correspondence in October 2009 the Veteran, through Counsel, advised that he agreed with the grant of service connection for a psychiatric disorder and the assigned rating.  

As Counsel for the Veteran has limited her representation to the claim for a total disability rating and as the Board is disposing of other claims, two separate decisions are being issued in order to ensure procedural due process and the intended scope of Counsel's representation. 

The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

During the pendency of the appeal for a total disability rating for compensation based on individual unemployability, the Veteran was granted service connection for a psychiatric disorder.  Although the RO addressed the additional service-connected disability in determining the question of a total disability rating for compensation based on individual unemployability in the supplemental statements of the case in May 2009 and in September 2010 based on any one disability, the question remains as to the combined effect of the service-connected disabilities on unemployability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physiatrist or a physician with similar expertise to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that:




The combination of the Veteran's service-connected disabilities of headaches (rated 50 percent), residuals of a fracture of the pars interarticularis, C6, with arthritic changes (rated 30 percent), and dysthymia (rated 30 percent) render the Veteran unable to secure or follow a substantially gainful employment? 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several factors, resulting in unemployability, when the Veteran's service-connected disabilities are not more likely than any other disability to cause unemployability and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

2.  After the above development is completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought remains denied, furnish the Veteran and his Counsel a supplemental statement of the case, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



